Title: From Thomas Jefferson to James Madison, 17 November [1798]
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to J.M. 
            Monticello Nov. 17. [1798]
          
          Mr. Richardson has been detained by several jobs indispensable to the progress of the carpenters, & to the securing what is done against the winter. when will Whitton be done with you? or could you by any means dispense with his services till I set out for Philadelphia? my floors  can only be laid while I am at home, and I cannot get a workman here. perhaps you have some other with you or near you who could go on with your work till his return to you. I only mention these things that if you have any other person who could enable you to spare him a few weeks, I could employ him to much accomodation till my departure in laying my floors. but in this consult your own convenience only.—I inclose you a copy of the draught of the Kentuckey resolves. I think we should distinctly affirm all the important principles they contain, so as to hold to that ground in future, and leave the matter in such a train as that we may not be committed absolutely to push the matter to extremities, & yet may be free to push as far as events will render prudent. I think to set out so as to arrive at Philadelphia the Saturday before Christmas. my friendly respects to mrs Madison, to your father & family. health, happiness & Adieu to yourself.
          
            40. ℔. of IVy. nails @ 14 ½ d per ℔ were sent this morning, being all we had. they will yield (according to the count of a single pound) 314 x 40 = 12,560.
          
        